DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s submission, filed on 2/9/2022, has been entered. Claims 1, 4-9, and 11-25 are pending with claims 2-3 and 10 being currently cancelled and claims 23-25 be currently added.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 203035167 - IDS - “Wang ‘167”).
Regarding claims 1 and 9: Wang ‘167 discloses a hydrocarbon pumping system and a method of operating comprising a post assembly 1 configured to sit on a well pad, a walking beam 5 pivotally coupled to the post assembly, a first horsehead assembly 6 coupled to a first end of the walking beam, the first horsehead assembly comprising a first horsehead 6 coupled to the first end of the walking beam, and a first sucker rod 
Wang ‘167 discloses operating a prime mover, transferring rotary motion from the prime mover to a single gear assembly coupled to the prime mover through a belt or chain, transferring the rotary motion from the single gear assembly to pivot pivoting the walking beam about a pivot where the walking beam is coupled to a post assembly of the hydrocarbon pumping system, oscillating a first horsehead assembly coupled to a first end of the walking beam by pivoting the walking beam about the pivot, the first horsehead assembly comprising a first horsehead coupled to the first end of the walking beam, and a first sucker rod assembly coupled to the first horsehead, oscillating at least .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 203035167 - IDS - “Wang ‘167”), alone.
Wang  ‘167 discloses the invention substantially as claimed and as discussed above. 
Regarding claim 19: Wang ‘167 discloses a sucker rod pumping unit comprising a first surface beam 5 pivotally coupled to a first post assembly 1 mountable on a multi-well pad (Wang ‘167 - Fig. 1). Wang ‘167 discloses a first horsehead sub-system comprising a first set of two horseheads, each of the two horseheads connected to a particular end of the first surface beam, each of the two horseheads comprising a sole counterweight to the other of the two horseheads and a first set of two sucker rod assemblies, each of the two sucker rod assemblies attached to one of the two horseheads of the first set of horseheads (Wang ‘167 - Fig. 1). Wang ‘167 discloses one rotary machine driveably coupled to the first set of two sucker rod assemblies through the first surface beam (Wang ‘167 - Fig. 1). 
Wang ‘167 is silent regarding a second horsehead sub-system and thus does not explicitly a second surface beam pivotally coupled to a second post assembly mountable on the multi-well pad, a second horsehead sub-system comprising a second set of two horseheads, each of the two horseheads connected to a particular end of the second surface beam, each of the two horseheads comprising a sole counterweight to the other of the two horseheads, and a second set of two sucker rod assemblies, each of the two sucker rod assemblies attached to one of the two horseheads of the second set of horseheads, and that the one rotary machine driveably coupled to the second set of two sucker rod assemblies through the second surface beam with a single shaft. At St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 1, 4-6, 8-9, 11-15, 17-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203603854 - IDS) in view of Wang et al. (CN 203035167 - IDS - “Wang ‘167”).
Wang  ‘167 discloses the invention substantially as claimed and as discussed above.
Regarding claims 1 and 9: Wang discloses a hydrocarbon pumping system, a method for operating the system, comprising a post assembly 1 configured to sit on a well pad 3 (Figs. 1, 2). Wang discloses a walking or surface beam15 pivotally coupled to the post assembly (Figs. 1, 2). Wang discloses a first horsehead assembly 18 coupled to a first end of the walking beam and that the first horsehead assembly comprises a first horsehead 18 coupled to the first end of the walking beam, a first sucker rod assembly 19 coupled to the first horsehead and that at least a portion of the first sucker rod assembly is configured to oscillate within a first wellbore 20 (Figs. 1, 2). Wang 
Wang does not explicitly disclose a single gear assembly coupled to the prime mover and to the walking beam and that the single gear assembly comprises a belt or chain that driveably connects the prime mover to the single gear assembly. Wang ‘167 discloses a single gear assembly coupled to the prime mover and to the walking beam and that the single gear assembly comprises a belt or chain that driveably connects the prime mover to the single gear assembly (abstr.; Fig. 1). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the system of Wang to be a single gear assembly coupled to the prime mover and to the walking beam and that the single gear assembly comprises a belt or chain that driveably connects the prime mover to the single gear assembly, as taught by Wang ‘167. As Wang discloses the prime mover to move the walking beam and as Wang ‘167 explicitly teaches a single gear that is chain driven, it 
Regarding claim 4: Wang discloses a first pitman assembly 1 coupled to the gear assembly and the walking beam at a first location, and a second pitman assembly 1 coupled to the gear assembly and the walking beam at a second location different than the first location (Figs. 1-4; 5th & 6th full paragraph on pg 2 and 3rd & 4th full paragraphs on the last page of the attached Espace translation - the pitmans are found as being disclosed by the various unnumbered levers/connectors of 1 as shown in figs. 1-2). 
Regarding claims 5 and 14: Wang discloses that the first location is between the first end of the walking beam and a pivot point of the walking beam and the second location is between the second end of the walking beam and the pivot point of the walking beam (Figs. 1-2; 6th full paragraph on pg 2 and 4th full paragraphs on the last page of the attached Espace translation - the pitmans and attachment points are found as being disclosed by the various unnumbered levers of 1 as shown in figs. 1-2). 
Regarding claims 6 and 15: Wang discloses that the prime mover is a single prime mover (Figs. 1-2). 
Regarding claim 11: Wang discloses producing a first hydrocarbon fluid from the first wellbore by oscillating the portion of the first sucker rod assembly in the first wellbore and producing a second hydrocarbon fluid from the second wellbore by oscillating the portion of the second sucker rod assembly in the second wellbore (Figs. 1-2; 4th full paragraphs on the last page of the attached Espace translation). 
th full paragraphs on the last page of the attached Espace translation). 
Regarding claim 13: Wang discloses translating rotary motion from the gear assembly to the oscillatory motion of the first horsehead assembly through a first pitman 1 coupled between the gear assembly and the walking beam at a first location, translating rotary motion from the gear assembly to the oscillatory motion of the second horsehead assembly through a second pitman 1 coupled between the gear assembly and the walking beam (Figs. 1-4; 5th & 6th full paragraph on pg 2 and 3rd & 4th full paragraphs on the last page of the attached Espace translation - the pitmans are found as being disclosed by the various unnumbered levers of 1 as shown in figs. 1-2). 
Regarding claims 18 and 24: Wang discloses that oscillating the portions of the first and second sucker rod assemblies comprises moving the portion of the first sucker rod assembly within the first wellbore in a downhole direction while moving the portion of the second sucker rod assembly within the second wellbore in an uphole direction and moving the portion of the first sucker rod assembly within the first wellbore in an uphole direction while moving the portion of the second sucker rod assembly within the second wellbore in a downhole direction (Figs. 1-2; 4th full paragraphs on the last page of the attached Espace translation). 
Regarding claims 8 and 17: Wang, as modified by Wang ‘167 discloses that the single prime mover is coupled to the gear assembly though a belt or chain (see above; (abstr.; Fig. 1). 

Wang, as modified by Wang ‘167 is silent regarding a second horsehead sub-system and thus does not explicitly a second surface beam pivotally coupled to a second post assembly mountable on the multi-well pad, a second horsehead sub-system comprising a second set of two horseheads, each of the two horseheads connected to a particular end of the second surface beam, each of the two horseheads comprising a sole counterweight to the other of the two horseheads, and a second set of two sucker rod assemblies, each of the two sucker rod assemblies attached to one of the two horseheads of the second set of horseheads, and that the one rotary machine driveably coupled to the second set of two sucker rod assemblies through the second surface beam with a single shaft. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the system of Wang, as modified by Wang ‘167, to include a second St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 25: Wang, as modified by Wang ‘167 discloses a gear assembly that couples the one rotary machine to the first and second surface beams, the gear assembly comprising a belt or chain (Wang - Figs. 1, 2; Wang ‘167 - Fig. 1).
Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203603854 - IDS) and Wang et al. (CN 203035167 - IDS - “Wang ‘167”), as applied to claims 1 and 9 above, and further in view of Donohoe et al. (US 20140234122).
Wang  and Wang ‘167 disclose the invention substantially as claimed and as discussed above.
Regarding claims 7, 16, and 23: Wang alludes to an electric motor as Wang describes the prime mover as a motor and not an engine; thus, Wang, as modified by Wang ‘167, does not explicitly disclose that the single prime mover comprises an electric motor or a natural gas engine or an internal combustion engine. Donohoe teaches that the prime mover can be an electric motor or a natural gas engine or an internal combustion engine ([0019]). At the time the invention was made, it would have . 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203603854 - IDS) and Wang et al. (CN 203035167 - IDS - “Wang ‘167”), as applied to claim 19 above, and further in view of Smith (US 20110314959).
Wang  and Wang ‘167 discloses the invention substantially as claimed and as discussed above.
Regarding claim 20: Wang does not explicitly disclose that the one rotary machine is coupled to at least one of the first or second surface beams through a gear reducer. Smith discloses that a rotary machine can be coupled to the surface beam through a gear reducer ([0002], [0042], claim 5). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the apparatus of Wang so that the one rotary machine is coupled to the surface beam through a gear reducer, as taught by Smith, so as to 
Regarding claim 21: Wang, as modified by Smith, discloses that the gear reducer is coupled to the at least one of the first or second surface beams through two link members (Wang - Figs. 1, 2 - bars connected to element 16; Smith - reduction gear). 
Regarding claim 22: Wang, as modified by Smith, discloses that the two link members are attached to the at least one of the first or second surface beams at opposed halves of the surface beam (Wang - Figs. 1, 2; Smith - reduction gear). 
Response to Arguments
Applicant's amendments and arguments, filed 2/9/22, with respect to the rejections of claims 1, 4-9, and 11-25 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicant’s arguments with respect to claims 1, 4-9, and 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robison et al. (US 20190338767 and Hoefel (US 20200191136) teach belt drives.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/28/2022